                                                                                               Bolam Kim
685 3rd Avenue • 18th Floor • New York, NY • 10017                             direct dial (212) 999-7133
tel 212-999-7100 • fax 212-999-7139 • wshblaw.com                             email bkim@wshblaw.com
                                                                                     refer to 10763-0002




     September 18, 2019



     VIA ECF

     The Honorable Lorna G. Schofield
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 640
     New York, New York


              Re:     Tibor Kiss v. Clinton Green North, LLC, et al.
                      Docket No.: 17-cv-10029 (LGS)

     Dear Judge Schofield:

     We represent defendant/third-party defendant Judy Painting Corp. ("Judy") in the
     above-referenced matter. We are writing in response to the Court's Order dated
     September 11, 2019. The parties are currently conferring as to the selection of the
     Court-appointed mediator and we respectfully request that the time for the parties to
     agree on a mediator be extended to October 15, 2019. In addition, we also respectfully
     request that the time for the parties to complete mediation be extended an additional
     thirty (30) to forty-five (45) days after selecting a mediator in order to provide enough
     time for Judy's insurance carrier to obtain settlement authority so that a meaningful
     mediation can ensue. All parties have consented to an extension of time to complete
     the mediation.

     Moreover, pursuant to the case management conference held on August 29, 2019, we
     respectfully request that all expert discovery be stayed pending the completion of the
     mediation.




                                       WOOD • SMITH • HENNING • BERMAN
The Honorable Lorna G. Schofield
Our File No.: 10763-0002
September 18, 2019
Page 2


Very truly yours,

WOOD, SMITH, HENNING & BERMAN LLP


By: ___/s Bolam Kim___________
      BOLAM KIM
BK:BK

cc:

Via ECF

        RONAI & RONAI, LLP
        Attorneys for Plaintiff
        34 Adee Street
        Port Chester, New York 10573
        timothylavin@ronaifirm.com

        NEWMAN MYERS KREINES GROSS HARRIS, P.C.
        Attorneys for Defendant/Third-Party Plaintiff
        Clinton Green North LLC et al.
        40 Wall Street
        New York, New York 10005-1335
        (212) 619-4350
        tparlin@nmkgh.com

        RUTA SOULIOS & STRATIS LLP
        Attorneys for Third Party Defendant
        Z&Z Service Inc.
        211 East 43rd Street
        24th Floor
        New York, NY 10017
        jruta@lawnynj.com

LEGAL:10763-0002/12750213.1




                              WOOD • SMITH • HENNING • BERMAN
